UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04178) Exact name of registrant as specified in charter:	Putnam American Government Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2014 Date of reporting period:	December 31, 2013 Item 1. Schedule of Investments: Putnam American Government Income Fund The fund's portfolio 12/31/13 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (30.8%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (6.5%) Government National Mortgage Association Pass-Through Certificates 6s, January 15, 2029 $4 $5 5s, TBA, January 1, 2044 4,000,000 4,335,621 4 1/2s, TBA, January 1, 2044 6,000,000 6,412,500 4s, TBA, January 1, 2044 24,000,000 24,975,000 U.S. Government Agency Mortgage Obligations (24.3%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, October 1, 2029 595,568 694,487 6s, September 1, 2021 8,793 9,648 5 1/2s, with due dates from July 1, 2019 to August 1, 2019 196,562 210,671 4 1/2s, with due dates from January 1, 2037 to June 1, 2037 524,044 555,791 4s, with due dates from August 1, 2042 to June 1, 2043 9,027,532 9,186,925 Federal National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from July 1, 2016 to February 1, 2017 28,885 30,476 6s, January 1, 2038 2,522,103 2,793,229 6s, with due dates from July 1, 2016 to August 1, 2022 1,138,036 1,245,480 6s, TBA, January 1, 2044 4,000,000 4,441,246 5 1/2s, with due dates from September 1, 2017 to February 1, 2021 321,398 344,987 5 1/2s, TBA, January 1, 2044 11,000,000 12,102,578 5s, with due dates from January 1, 2038 to February 1, 2038 60,078 65,234 5s, March 1, 2021 14,105 15,047 4 1/2s, March 1, 2039 219,049 233,159 4s, with due dates from July 1, 2042 to November 1, 2042 44,793,842 45,682,717 4s, with due dates from May 1, 2019 to September 1, 2020 100,896 106,835 4s, TBA, January 1, 2044 21,000,000 21,639,845 3 1/2s, TBA, January 1, 2044 23,000,000 22,867,032 3s, TBA, January 1, 2044 13,000,000 12,354,063 Total U.S. government and agency mortgage obligations (cost $174,558,866) U.S. TREASURY OBLIGATIONS (41.1%) (a) Principal amount Value U.S. Treasury Bonds 7 1/8s, February 15, 2023 $12,085,000 $16,297,913 6 1/4s, August 15, 2023 17,682,000 22,713,312 4 1/2s, August 15, 2039 (SEGSF)(SEGCCS) 42,774,000 47,415,646 U.S. Treasury Notes 0 5/8s, May 31, 2017 52,927,000 52,236,467 0 1/4s, August 31, 2014 66,880,000 66,937,042 0 1/4s, May 31, 2014 21,796,000 21,808,629 Total U.S. treasury Obligations (cost $230,583,064) MORTGAGE-BACKED SECURITIES (30.2%) (a) Principal amount Value Agency collateralized mortgage obligations (30.2%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.934s, 2032 $71,675 $109,699 IFB Ser. 3408, Class EK, 25.123s, 2037 485,356 700,389 IFB Ser. 2976, Class LC, 23.809s, 2035 146,218 212,708 IFB Ser. 2979, Class AS, 23.662s, 2034 100,282 128,361 IFB Ser. 3072, Class SM, 23.186s, 2035 444,516 630,856 IFB Ser. 3072, Class SB, 23.039s, 2035 362,076 510,226 IFB Ser. 3249, Class PS, 21.725s, 2036 226,939 306,839 IFB Ser. 3065, Class DC, 19.36s, 2035 2,246,867 3,159,814 IFB Ser. 2990, Class LB, 16.52s, 2034 599,196 783,329 IFB Ser. 4105, Class HS, IO, 6.433s, 2042 4,546,485 1,110,706 IFB Ser. 3232, Class KS, IO, 6.133s, 2036 2,860,964 325,435 IFB Ser. 4136, Class ES, IO, 6.083s, 2042 4,643,736 860,856 IFB Ser. 4112, Class SC, IO, 5.983s, 2042 12,453,632 2,272,788 IFB Ser. 4105, Class LS, IO, 5.983s, 2041 2,344,111 450,960 IFB Ser. 4240, Class SA, IO, 5.833s, 2043 3,735,935 839,838 IFB Ser. 311, Class S1, IO, 5.783s, 2043 15,197,187 3,229,448 IFB Ser. 4012, Class SM, IO, 5.783s, 2042 3,211,567 614,212 IFB Ser. 315, Class S1, IO, 5.753s, 2043 4,398,562 984,047 IFB Ser. 3852, Class SG, 4.863s, 2041 3,793,678 3,497,354 Ser. 4122, Class TI, IO, 4 1/2s, 2042 5,076,744 1,103,684 Ser. 4018, Class DI, IO, 4 1/2s, 2041 7,104,491 1,333,655 Ser. 3747, Class HI, IO, 4 1/2s, 2037 351,019 40,193 Ser. 4116, Class MI, IO, 4s, 2042 10,099,113 2,167,269 Ser. 4019, Class JI, IO, 4s, 2041 7,858,961 1,504,205 Ser. 4122, Class AI, IO, 3 1/2s, 2042 6,433,633 981,129 Ser. 304, IO, 3 1/2s, 2027 9,076,712 1,127,237 Ser. 304, Class C37, IO, 3 1/2s, 2027 6,712,691 843,181 FRB Ser. T-57, Class 2A1, 3.303s, 2043 1,430 1,401 Ser. 4141, Class PI, IO, 3s, 2042 5,804,596 824,485 Ser. 4158, Class TI, IO, 3s, 2042 13,722,882 1,880,995 Ser. 4165, Class TI, IO, 3s, 2042 15,050,028 2,123,559 Ser. 4171, Class NI, IO, 3s, 2042 10,314,493 1,434,746 Ser. 4183, Class MI, IO, 3s, 2042 4,748,070 665,205 Ser. 3835, Class FO, PO, zero %, 2041 11,153,064 9,025,729 Ser. 3391, PO, zero %, 2037 141,316 115,952 Ser. 3300, PO, zero %, 2037 86,557 77,064 Ser. 3210, PO, zero %, 2036 33,236 29,661 FRB Ser. 3117, Class AF, zero %, 2036 10,796 10,109 FRB Ser. 3326, Class WF, zero %, 2035 17,434 14,907 FRB Ser. 3036, Class AS, zero %, 2035 3,639 3,603 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.912s, 2036 422,389 786,453 IFB Ser. 05-74, Class NK, 26.677s, 2035 115,123 184,383 IFB Ser. 06-8, Class HP, 23.963s, 2036 401,867 610,661 IFB Ser. 05-45, Class DA, 23.816s, 2035 699,611 1,037,805 IFB Ser. 07-53, Class SP, 23.596s, 2037 527,976 769,452 IFB Ser. 08-24, Class SP, 22.68s, 2038 3,143,179 4,604,691 IFB Ser. 05-122, Class SE, 22.524s, 2035 732,332 1,051,356 IFB Ser. 05-75, Class GS, 19.756s, 2035 482,943 639,194 IFB Ser. 05-106, Class JC, 19.614s, 2035 637,080 920,319 IFB Ser. 05-83, Class QP, 16.966s, 2034 191,345 246,865 IFB Ser. 11-4, Class CS, 12.571s, 2040 1,691,168 1,970,304 IFB Ser. 12-96, Class PS, IO, 6.535s, 2041 4,408,684 896,462 IFB Ser. 11-27, Class AS, IO, 6.315s, 2041 2,836,137 528,684 IFB Ser. 12-132, Class SB, IO, 6.035s, 2042 8,980,189 1,484,515 IFB Ser. 13-19, Class DS, IO, 6.035s, 2041 4,446,823 827,005 Ser. 06-10, Class GC, 6s, 2034 2,783,024 2,866,515 IFB Ser. 13-59, Class SC, IO, 5.985s, 2043 5,263,601 1,185,955 IFB Ser. 13-101, Class AS, IO, 5.785s, 2043 6,147,659 1,358,018 IFB Ser. 13-103, Class SK, IO, 5.755s, 2043 2,547,990 569,980 IFB Ser. 13-102, Class SH, IO, 5.735s, 2043 6,186,369 1,307,798 IFB Ser. 13-136, Class SA, IO, 5.68s, 2044 15,052,000 3,066,393 Ser. 409, Class 82, IO, 4 1/2s, 2040 4,350,824 892,083 Ser. 418, Class C24, IO, 4s, 2043 4,486,835 1,081,397 Ser. 12-96, Class PI, IO, 4s, 2041 4,587,426 827,342 Ser. 409, Class C16, IO, 4s, 2040 7,758,846 1,642,140 Ser. 418, Class C15, IO, 3 1/2s, 2043 9,195,467 2,134,354 Ser. 12-124, Class JI, IO, 3 1/2s, 2042 3,358,913 546,226 Ser. 417, Class C19, IO, 3 1/2s, 2033 5,709,585 865,231 FRB Ser. 03-W14, Class 2A, 3.395s, 2043 1,243 1,232 FRB Ser. 04-W7, Class A2, 3 3/8s, 2034 602 628 FRB Ser. 03-W3, Class 1A4, 3.348s, 2042 2,276 2,187 FRB Ser. 03-W11, Class A1, 3.293s, 2033 69 71 Ser. 13-55, Class IK, IO, 3s, 2043 4,878,730 710,538 Ser. 12-145, Class TI, IO, 3s, 2042 5,651,056 669,085 Ser. 13-35, Class IP, IO, 3s, 2042 4,068,002 488,955 Ser. 13-55, Class PI, IO, 3s, 2042 9,238,761 1,212,587 Ser. 13-53, Class JI, IO, 3s, 2041 6,041,594 860,927 Ser. 13-23, Class PI, IO, 3s, 2041 6,254,392 693,675 Ser. 13-30, Class IP, IO, 3s, 2041 8,942,145 987,571 Ser. 13-23, Class LI, IO, 3s, 2041 5,357,681 586,720 FRB Ser. 04-W2, Class 4A, 2.86s, 2044 1,238 1,235 FRB Ser. 07-95, Class A3, 0.415s, 2036 11,444,382 10,872,163 Ser. 01-50, Class B1, IO, 0.409s, 2041 8,710,432 117,046 Ser. 01-79, Class BI, IO, 0.313s, 2045 1,669,615 16,305 Ser. 08-53, Class DO, PO, zero %, 2038 339,084 265,523 Ser. 07-64, Class LO, PO, zero %, 2037 106,122 91,783 Ser. 07-44, Class CO, PO, zero %, 2037 185,463 155,147 Ser. 08-36, Class OV, PO, zero %, 2036 56,002 46,461 Ser. 1988-12, Class B, zero %, 2018 5,431 5,159 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.772s, 2041 3,803,410 5,723,257 IFB Ser. 10-158, Class SD, 14 1/2s, 2040 1,057,000 1,206,174 IFB Ser. 11-70, Class WS, 9.366s, 2040 1,821,000 1,680,546 IFB Ser. 11-72, Class SE, 7.187s, 2041 7,826,000 7,199,717 IFB Ser. 11-81, Class SB, IO, 6.538s, 2036 6,858,746 1,195,960 IFB Ser. 11-61, Class CS, IO, 6.513s, 2035 1,940,275 286,191 Ser. 10-9, Class XD, IO, 6.433s, 2040 16,309,431 2,928,685 IFB Ser. 10-85, Class SE, IO, 6.383s, 2040 2,844,188 514,571 IFB Ser. 13-27, Class SW, IO, 6.333s, 2040 2,933,790 523,271 IFB Ser. 12-149, Class LS, IO, 6.083s, 2042 2,521,760 418,259 IFB Ser. 10-20, Class SE, IO, 6.083s, 2040 13,310,711 2,286,780 IFB Ser. 10-26, Class QS, IO, 6.083s, 2040 14,783,724 2,734,989 IFB Ser. 13-87, Class AS, IO, 6.033s, 2043 2,104,582 357,781 IFB Ser. 13-122, Class DS, IO, 5.983s, 2043 3,086,009 498,789 IFB Ser. 13-165, Class LS, IO, 5.983s, 2043 3,067,559 558,909 IFB Ser. 13-99, Class SL, IO, 5.983s, 2043 4,173,773 727,990 IFB Ser. 10-20, Class SC, IO, 5.983s, 2040 10,529,240 1,827,981 Ser. 13-149, Class MS, IO, 5.933s, 2039 5,448,202 868,280 IFB Ser. 13-129, Class SA, IO, 5.933s, 2043 1,530,533 246,875 IFB Ser. 13-134, Class DS, IO, 5.933s, 2043 4,657,591 761,935 IFB Ser. 11-146, Class AS, IO, 5.933s, 2041 4,560,933 897,934 IFB Ser. 10-115, Class TS, IO, 5.933s, 2038 5,298,495 775,594 IFB Ser. 12-34, Class SA, IO, 5.883s, 2042 4,920,480 1,009,043 IFB Ser. 11-128, Class TS, IO, 5.883s, 2041 2,108,917 431,274 IFB Ser. 10-120, Class SA, IO, 5.883s, 2040 7,717,666 1,350,283 IFB Ser. 10-89, Class SD, IO, 5.763s, 2040 3,954,385 667,310 IFB Ser. 11-70, Class SN, IO, 5.733s, 2041 1,469,000 357,158 IFB Ser. 10-31, Class SA, IO, 5.583s, 2040 4,984,597 820,959 IFB Ser. 10-42, Class SK, IO, 5.503s, 2040 4,312,052 641,633 Ser. 13-3, Class IT, IO, 5s, 2043 4,451,744 1,006,765 Ser. 13-6, Class OI, IO, 5s, 2043 2,086,397 440,355 Ser. 13-16, Class IB, IO, 5s, 2040 5,102,604 626,083 Ser. 10-35, Class UI, IO, 5s, 2040 8,366,132 1,884,188 Ser. 10-9, Class UI, IO, 5s, 2040 19,541,286 4,338,570 Ser. 09-121, Class UI, IO, 5s, 2039 8,113,192 1,767,459 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 1,085,790 233,564 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 5,153,541 1,107,805 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 6,935,666 1,586,395 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 5,289,541 985,441 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 10,188,626 2,189,339 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 9,933,620 2,183,898 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 5,665,929 700,479 Ser. 13-165, Class IL, IO, 4s, 2043 2,830,606 505,546 Ser. 12-56, Class IB, IO, 4s, 2042 9,453,941 2,177,214 Ser. 12-47, Class CI, IO, 4s, 2042 4,157,256 957,024 Ser. 10-116, Class QI, IO, 4s, 2034 3,085,423 243,147 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 8,109,089 1,383,573 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 4,950,813 807,181 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 4,664,875 821,018 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 4,936,690 795,301 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 4,356,552 616,786 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 4,972,111 893,588 Ser. 10-151, Class KO, PO, zero %, 2037 655,478 553,715 Ser. 06-36, Class OD, PO, zero %, 2036 6,957 6,029 Total mortgage-backed securities (cost $157,666,119) PURCHASED SWAP OPTIONS OUTSTANDING (0.0%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.79625/3 month USD-LIBOR-BBA/May-24 May-14/2.79625 $27,749,100 $97,399 Total purchased swap options outstanding (cost $314,952) SHORT-TERM INVESTMENTS (17.5%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.04% (AFF) 95,902,891 $95,902,891 SSgA Prime Money Market Fund 0.05% (P) 110,000 110,000 U.S. Treasury Bills with an effective yield of 0.13%, December 11, 2014 (SEG) $48,000 47,947 U.S. Treasury Bills with an effective yield of 0.10%, November 13, 2014 (SEG) 774,000 773,323 Total short-term investments (cost $96,834,118) TOTAL INVESTMENTS Total investments (cost $659,957,119) (b) FUTURES CONTRACTS OUTSTANDING at 12/31/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 19 $2,437,938 Mar-14 $(40,708) U.S. Treasury Note 2 yr (Long) 194 42,643,625 Mar-14 (88,275) U.S. Treasury Note 5 yr (Short) 15 1,789,688 Mar-14 22,940 U.S. Treasury Note 10 yr (Long) 487 $59,923,828 Mar-14 (1,101,768) Total WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/13 (premiums $305,241) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International (1.5775)/3 month USD-LIBOR-BBA/May-19 May-14/1.5775 $55,498,300 $74,923 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 12/31/13 (Unaudited) Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) JPMorgan Chase Bank N.A. 2.777/3 month USD-LIBOR-BBA/May-24 (Purchased) May-14/2.777 $27,749,100 $(223,103) (1.60)/3 month USD-LIBOR-BBA/May-19 (Written) May-14/1.60 55,498,300 229,763 Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/13 (proceeds receivable $13,111,719) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3 1/2s, January 1, 2044 $13,000,000 1/13/14 $12,924,844 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/13 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $29,599,100 (E) $(332) 11/21/23 3 month USD-LIBOR-BBA 4.22125% $(442,246) 42,030,700 (E) (233) 11/21/18 2.1525% 3 month USD-LIBOR-BBA 505,396 1,183,000 (75) 9/25/23 3 month USD-LIBOR-BBA 2.92% (2,792) 42,030,700 (E) (338) 11/20/18 2.14% 3 month USD-LIBOR-BBA 514,958 29,599,100 (E) (332) 11/20/23 3 month USD-LIBOR-BBA 4.255% (400,214) 28,936,400 (E) 286,791 3/19/19 3 month USD-LIBOR-BBA 2.00% 195,643 37,503,900 (E) 173,738 3/19/16 3 month USD-LIBOR-BBA 0.75% 51,849 5,022,700 (E) 76,444 3/19/44 3 month USD-LIBOR-BBA 3.75% (124,866) 130,160,300 (E) 1,968,421 3/19/24 3 month USD-LIBOR-BBA 3.25% 1,106,759 Total $2,504,084 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/13 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $3,012,958 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $10,999 1,776,922 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 6,487 13,680,056 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (115,546) 1,521,974 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 12,855 Barclays Bank PLC 2,530,152 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (5,314) 2,320,859 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 7,020 5,592,525 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (13,351) 4,550,796 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,697 4,045,384 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,731 14,614,139 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (34,887) 10,869,762 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 20,772 12,752,180 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 24,369 475,220 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (1,493) 1,166,334 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,229 1,471,405 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,812 2,933,686 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 24,779 1,230,489 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 9,835 12,512,364 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (29,870) 13,316,219 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 25,447 3,954,623 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (12,426) 119,208 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 779 900,991 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,722 4,903,650 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 17,901 991,595 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 1,895 23,542,487 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 44,989 5,281,205 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (12,607) 7,142,398 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 26,073 482,588 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 922 2,187,172 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (4,593) 8,122,648 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 15,522 121,500 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 232 394,193 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 753 285,662 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 546 15,878,454 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (37,905) 4,559,829 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (26,789) 2,409,062 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (13,897) 1,204,587 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (6,949) 1,204,587 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (6,949) 2,417,360 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (13,945) 6,278,386 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (36,218) 2,417,360 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (13,945) 2,023,304 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 13,225 4,826,423 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (27,842) 3,974,266 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (42,693) 1,532,226 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,658) Citibank, N.A. 1,790,700 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,422 194,716 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 372 1,161,315 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,239) 6,001,104 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (50,687) Credit Suisse International 490,468 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 937 6,319,981 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (23,071) 7,486,598 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (27,330) 2,640,096 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (22,299) 1,183,217 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (9,994) 2,703,420 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (22,834) 3,367,650 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (28,444) 2,694,648 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (11,104) 2,786,842 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (29,937) 3,819,949 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 13,945 Goldman Sachs International 4,901,239 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 17,892 3,042,971 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 19,890 2,347,425 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 15,344 8,303,721 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 66,371 2,948,472 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 19,272 7,513,977 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 14,359 5,759,125 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 17,419 5,759,125 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 17,419 8,220,521 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 69,433 4,355,592 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (10,398) 1,636,296 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,906) 9,049,038 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 76,431 2,340,307 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 19,767 4,093,273 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 16,867 532,450 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 4,256 3,653,129 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 29,199 2,320,044 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,538) 5,966,733 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (14,244) 2,784,075 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,647) 221,275 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (528) 589,917 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,408) 1,160,467 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 7,585 3,334,813 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 21,798 3,793,804 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 11,475 4,235,389 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 12,811 5,638,008 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 45,064 4,702,070 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 14,222 JPMorgan Chase Bank N.A. 5,510,016 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 46,539 3,216,393 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 11,741 Total $— Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2013 through December 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $553,184,839. (a) Percentages indicated are based on portfolio market value. (b) The aggregate identified cost on a tax basis is $660,050,824, resulting in gross unrealized appreciation and depreciation of $16,850,181 and $15,226,856, respectively, or net unrealized appreciation of $1,623,325. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $40,942,102 $99,239,341 $44,278,552 $8,810 $95,902,891 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $205,269,366 to cover certain derivatives contracts and delayed delivery securities. The dates shown on debt obligations are the original maturity dates. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $490,837 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $361,073 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $477,772. TBA purchase commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities — 167,031,004 — Purchased swap options outstanding — 97,399 — U.S. government and agency mortgage obligations — 170,302,576 — U.S. treasury obligations — 227,409,009 — Short-term investments 96,012,891 821,270 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(1,207,811) $— $— Written swap options outstanding — (74,923) — Forward premium swap option contracts — 6,660 — TBA sale commitments — (12,924,844) — Interest rate swap contracts — (1,099,597) — Total return swap contracts — 148,936 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Interest rate contracts $2,253,448 $4,382,784 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased futures contract option contracts (number of contracts) —* Purchased TBA commitment option contracts (contract amount) —* Purchased swap option contracts (contract amount) Written futures contract option contracts (number of contracts) —* Written TBA commitment option contracts (contract amount) —* Written swap option contracts (contract amount) Futures contracts (number of contracts) OTC interest rate swap contracts (notional) —* Centrally cleared interest rate swap contracts (notional) OTC total return swap contracts (notional) * For the reporting period, the transactions were minimal. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam American Government Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 27, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: February 27, 2014
